           Case 3:17-md-02801-JD Document 1237 Filed 03/10/20 Page 1 of 10



 1   Joseph R. Saveri (State Bar No. 130064)
     Steven N. Williams (State Bar No. 175489)
 2   Joshua P. Davis (State Bar No. 193254)
     James G. Dallal (State Bar No. 277826)
 3   Anupama K. Reddy (State Bar No. 324873)
     Christopher K.L. Young (State Bar No. 318371)
 4   JOSEPH SAVERI LAW FIRM, INC.
     601 California Street, Suite 1000
 5   San Francisco, California 94108
     Telephone: (415) 500-6800
 6   Facsimile: (415) 395-9940
     Email: jsaveri@saverilawfirm.com
 7          swilliams@saverilawfirm.com
            jdallal@saverilawfirm.com
 8          areddy@saverilawfirm.com
            kquackenbush@saverilawfirm.com
 9          cyoung@saverilawfirm.com
10   Lead Counsel for the Direct Purchaser Class

11
                                  UNITED STATES DISTRICT COURT
12
                               NORTHERN DISTRICT OF CALIFORNIA
13

14   IN RE CAPACITORS ANTITRUST                      Master File No. 3:17-md-02801-JD
     LITIGATION
15                                                   Case No. 3:14-cv-03264-JD
16   THIS DOCUMENT RELATES TO:                       PROFFER OF EVIDENCE IN SUPPORT
     THE DIRECT PURCHASER CLASS ACTION               OF ADMISSIBILITY OF ADVERSE
17
                                                     INFERENCE REGARDING FIFTH
18                                                   AMENDMENT DEPOSITION
                                                     TESTIMONY OF ANTHONY OLITA
19

20
21

22

23

24

25

26
27

28

30     Master File No. 3:17-md-02801-JD
       Case No. 3:14-cv-03264-JD
31       PROFFER OF EVIDENCE IN SUPPORT OF ADMISSIBILITY OF ADVERSE INFERENCE REGARDING FIFTH
                                 AMENDMENT DEPOSITION TESTIMONY OF ANTHONY OLITA
             Case 3:17-md-02801-JD Document 1237 Filed 03/10/20 Page 2 of 10



 1                       ANTHONY OLITA’S FIFTH AMENDMENT TESTIMONY
                              TO BE ADMITTED ON MARCH 12, 2020
 2
     1.       Olita’s testimony concerning his responsibility for the sales, marketing and distribution of
 3            capacitors for defendant United Chemi-Con (“UCC”) during the relevant time period in
 4            the United States.

 5            a.     Substance of Question and Answer (“Q & A”). Olita invoked the Fifth Amendment

 6   and refused to answer questions with respect to his responsibility over the sale, pricing, marketing, and

 7   distribution of capacitors during his employment by UCC. See Ex. A (Olita Dep., 16:3-19, 26:4-7).

 8            b.     Foundation for attributing the witness to defendant UCC (“Foundation”). Olita

 9   testified that he was a current employee of UCC. Ex. A at 7:20-7:21; see also Ex. B at p. 2 (UCC’s

10   Initial Disclosures identifying Olita as an individual likely with discoverable information concerning

11   “UCC’s pricing, sales, manufacturing and distribution of capacitors.”).

12            c.     Independent Evidence: According to UCC’s corporate representative, Olita became

13   UCC’s Vice President of Sales in approximately 2003 or 2004. See Ex. C, Watlock Dep. at 67:21-67:23.

14   The representative also testified that UCC’s salespeople reported to the Vice President of Sales, who

15   reported to UCC’s President, who reported to NCC’s Board of Directors, and that Olita reported to

16   UCC’s President. Id. at 62:13–63:18. Olita thus had responsibility at UCC for pricing, sales,

17   manufacturing, and distribution of capacitors for nearly the entire class period.

18            d.     The substantial need for the adverse inference (“Substantial Need”). Direct

19   Purchaser Plaintiffs (“DPPs”) allege that the purpose and effect of the conspiracy was to raise capacitor

20   prices to purchasers in the United States. DPPs were entitled to investigate UCC’s participation in and

21   furtherance of the goals of the conspiracy. Olita had a key sales role at UCC and had in-person contacts

22   with competitors. Olita’s eyewitness testimony was essential and his invocation of the Fifth

23   Amendment denied DPPs vital knowledge regarding UCC’s participation in and furtherance of the

24   conspiracy. DPPs were thus prejudiced by the denial of an important avenue for information.

25   2.       Olita’s testimony that NCC, through its wholly owned United States subsidiary, UCC, sold
              capacitors that NCC manufactured outside the United States to customers located in the
26            United States.
27

28

30
          Master File No. 3:17-md-02801-JD
31        Case No. 3:14-cv-03264-JD                   1
               PROFFER OF EVIDENCE ISO FIFTH AMENDMENT DEPOSITION TESTIMONY OF ANTHONY OLITA
             Case 3:17-md-02801-JD Document 1237 Filed 03/10/20 Page 3 of 10



 1            a.     Q & A: Olita was questioned regarding whether UCC, as NCC’s wholly owned U.S.

 2   subsidiary, sold capacitors that were manufactured outside the U.S. by NCC to customers located in the

 3   U.S. Olita refused to answer invoking the Fifth Amendment. See Ex. A (Olita Dep., 17:12-16, 18-23).

 4            b.     Foundation: UCC’s Initial Disclosures (Ex. B at 2); Olita was employed by UCC at the

 5   time of his deposition (Ex. A, Olita Dep. at 7:20-7:21); and Olita became UCC’s Vice President of

 6   Sales in approximately 2003 or 2004 (Ex. C, Watlock Dep. at 67:21-67:23).

 7            c.     Independent Evidence: UCC sold capacitors to U.S. customers that were made outside

 8   the United States by NCC at factories in Asia and elsewhere. See Ex. C, Watlock Dep. at 26:1-28:18;

 9   85:12-85:17. According to UCC’s corporate representative, there was also coordination between the

10   sales departments of NCC and UCC. Id. at 64:24-65:17.

11            d.     The substantial need for the adverse inference (“Substantial Need”): DPPs are

12   entitled to investigate the scope of UCC’s participation in the price-fixing conspiracy. A central part of

13   this question is the scope of UCC and NCC’s sales relationship and whether UCC sold capacitors

14   manufactured outside the U.S. by NCC. Olita was a key U.S. salesman during nearly the entire class

15   period and also had contacts with competitors about pricing to U.S. customers. Only Olita had

16   extensive, personal knowledge of UCC’s sales to U.S. customers and NCC’s direction and control over

17   them, as well as NCC’s and UCC’s sales relationship during the class period. DPPs had a substantial

18   need for information on these subjects, but Olita refused to answer questions concerning them and

19   prejudiced DPPs by invoking his Fifth Amendment rights.

20   3.       Olita’s testimony about UCC’s competitors with respect to sales of capacitors to customers
              located in the United States, and that they included Nichicon, SANYO and AVX.
21
              a.     Q & A. Olita was questioned regarding whether Nichicon, SANYO or AVX were
22
     competitors of UCC with respect to the sale of capacitors located in the United States. Olita refused to
23
     answer, invoking the Fifth Amendment. See Ex. A, Olita Dep. at 17:24-18:3; 18:19-18:20; 19:10-19:12.
24
              b.     Foundation. Olita was employed by UCC at the time of his deposition (Ex. A, Olita
25
     Dep. at 7:20-7:21); and UCC’s corporate representative testified that Olita became UCC’s Vice
26
     President of Sales in approximately 2003 or 2004, and that SANYO was a competitor of UCC’s. Ex. C,
27
     Watlock Dep. at 19:3-19:17; 67:21-67:23; see also UCC’s Initial Disclosures (Ex. B at 2).
28

30
          Master File No. 3:17-md-02801-JD
31        Case No. 3:14-cv-03264-JD                   2
               PROFFER OF EVIDENCE ISO FIFTH AMENDMENT DEPOSITION TESTIMONY OF ANTHONY OLITA
             Case 3:17-md-02801-JD Document 1237 Filed 03/10/20 Page 4 of 10



 1            c.     Independent Evidence. UCC “is the Chemi-Con entity responsible for manufacturing,

 2   selling, or distributing capacitors in the United States.” See ECF 2578, at page 3, ¶6. Nichicon,

 3   SANYO, and AVX also sold capacitors to U.S. customers, and SANYO was a competitor of UCC’s.

 4   Ex. C, Watlock Dep. at 19:3-19:17. Russell Edwards of Nichicon America testified that UCC was a

 5   competitor of Nichicon’s and had contacts with Olita and other UCC employees. See Ex. D (Edwards

 6   Dep. at 155:12-155:24). UCC also produced notes of a meeting on April 26, 2005, between Chemi-Con

 7   personnel, including Olita, and AVX. See Ex. E (TX 529). The notes state in part that UCC’s Olita

 8   asked at the meeting, “How do we avoid competing with each other?” and AVX’s Executive Vice

 9   President Marshall Jackson proposed “to share information from time to time, perhaps on monthly

10   basis, about market and customer development so we do not intrude on each other.” Id.

11            d.     Substantial Need. A central issue in this case is whether or not UCC and AVX

12   participated in the price-fixing conspiracy to raise prices of capacitors sold to U.S. purchasers. The

13   identity of UCC’s competitors is critical to this inquiry and DPPs were entitled to pursue it. Olita had

14   detailed personal knowledge of this issue given his key sales role at UCC during the class period and

15   firsthand participation in the underlying April 26, 2005 AVX/Chemi-Con meeting. DPPs were entitled

16   to question Olita about who UCC’s competitors were in the United States during the class period, about

17   UCC’s competition for capacitor business generally in the United States, and Olita’s role in meetings

18   with competitors, and DPPs were prejudiced by Olita’s refusal to testify on Fifth Amendment grounds.

19   4.       Olita’s testimony about his pricing communications and information exchanges with
              competitors in the United States regarding capacitors.
20
              a.     Q & A. Olita invoked the Fifth Amendment when asked whether he ever met or
21
     communicated with any representative of any of UCC’s competitors regarding capacitors, including
22
     whether he ever coordinated—or reached an agreement or understanding on—pricing of capacitors
23
     with them, including before the announcement of a price increase, or during trade association meetings
24
     or social gatherings. See Ex. A, Olita Dep. at 20:18-21:13; 28:13-28:25; 29:1-29:23.
25
              b.     Foundation. See material cited and summarized above that supports attributing Olita’s
26
     statements to UCC. E.g., Ex. B at 2; Ex. C, Watlock Dep. at 19:3-19:17; 67:21-67:23.
27

28

30
          Master File No. 3:17-md-02801-JD
31        Case No. 3:14-cv-03264-JD                   3
               PROFFER OF EVIDENCE ISO FIFTH AMENDMENT DEPOSITION TESTIMONY OF ANTHONY OLITA
             Case 3:17-md-02801-JD Document 1237 Filed 03/10/20 Page 5 of 10



 1            c.     Independent Evidence. Olita met and communicated with competitors about pricing

 2   and other commercially sensitive issues. See Ex. E (TX 529), Ex. F (TX 2887), Ex. G (TX 2864). On

 3   November 11, 2009, co-conspirator Nichicon America’s Russell Edwards forwarded Olita an online

 4   market trend article and, in the email, Edwards asked Olita to “Stop granting interviews with the press.

 5   We are trying to raise prices.” Ex. F (TX 2887). Edwards admitted at his deposition to having had

 6   direct contacts with Olita, and having known Olita since the 1990s. Ex. D, Edwards Dep. at 155:16-19;

 7   156:9-156:24. Edwards also admitted to meeting Olita at “social events sponsored by customers or

 8   distributors” and he that he discussed “market conditions in the capacitors market” with Olita, and even

 9   “assume[d]” that he had done so. Ex. D, Edwards Dep. at 157:3-157:25.

10            d.     Substantial Need. DPPs are entitled to inquire into UCC’s participation in the price-

11   fixing conspiracy. Olita had a key sales role at UCC and had direct bilateral contacts with competitors.

12   Whether Olita’s competitor contacts had illicit purposes, i.e., meeting to coordinate or agree on the

13   prices of capacitors with his competitors, are at core issue in this case. DPPs were entitled to pursue

14   Olita’s eyewitness testimony about his competitor meetings and to ask him questions about records

15   concerning them.

16   5.       Olita’s testimony regarding price increase communications to U.S. customers after
              receiving confirmation from Chemi-Con in Japan (NCC) that competitors based in Japan
17            had agreed to increase prices applicable to customers in the United States.

18            a.     Q & A. Olita invoked the Fifth Amendment as to questions about whether he had ever

19   informed customers of UCC about a price increase of capacitors after having communicated about that

20   increase with representatives of any of UCC's competitors, and also about records showing NCC

21   directing UCC to increase prices. Ex. A, Olita Dep. at 21:14-21:25; 47:2-47:15; 47:21-48:21; 57:24-

22   58:6; 58:24-59:8; 84:13-85:1; 86:14-87:9.

23            b.     Foundation. See material cited and summarized above that supports attributing Olita’s

24   statements to UCC. E.g., Ex. B at 2; Ex. C, Watlock Dep. at 19:3-19:17; 67:21-67:23.

25            c.     Independent Evidence. In an email thread dated in August 2011, Tsuneo Ohta, UCC’s

26   President, confirmed with NCC’s Noriaki Kakizaki, Executive Managing Director, Sales Headquarters,

27   Kakizaki’s “instruction that we have to start to use an exchange rate of $=74 Yen for New quotations.”

28   Ex. H (TX 2871). Olita is copied on that email. Id. UCC’s Ohta then noted in a follow-up email to Olita

30
          Master File No. 3:17-md-02801-JD
31        Case No. 3:14-cv-03264-JD                   4
               PROFFER OF EVIDENCE ISO FIFTH AMENDMENT DEPOSITION TESTIMONY OF ANTHONY OLITA
           Case 3:17-md-02801-JD Document 1237 Filed 03/10/20 Page 6 of 10



 1   that “According to the information today, Nichicon HQ will increase their internal price to all overseas

 2   group companies by 5% from Sep/01/11.” Id. The same email thread also reflects an internal NCC and

 3   UCC discussion of a price increase, including one to U.S. distributors involving Olita (“…this may be

 4   too high of a price increase for the distributors”). Id. Also, an email dated in March 2006 shows that

 5   NCC’s Kakizaki, who said he had been informed that Rubycon had started an action for a price

 6   increase, instructed Olita and others to increase price to customers without losing any business. Ex. I

 7   (TX 2851). Kakizaki testified that he was stationed in the U.S. between 2004-2008 and that in March

 8   2006 he had responsibility for the United States. Ex. J (Kakizaki Dep. at 113:17-113:22). Kakizaki

 9   admitted that this email (Ex. I, TX 2851) reflected a desire to increase prices by 5%. Ex. J, (Kakizaki

10   Dep. at 114:9-116:4). Other emails evidence instances where Olita was instructed to implement price

11   increases based on agreements and understandings reached with competitors. For example. an email

12   from Kakizaki to Olita dated in August 2006 with the subject line, “Nichicon starts price increase,”

13   states in part “According to NCC information today, Nichicon President, Ippei Takeda made a

14   following PRICE increase instruction internally.” Ex. L (TX 2857). Both NCC and Nichicon have

15   pleaded guilty to fixing the prices of capacitors in the United States during this period.

16          d.      Substantial Need. One of the central issues in this case is whether UCC participated in

17   and furthered the goals of the alleged price-fixing conspiracy at the direction or under the control of its

18   parent NCC. DPPs seek to establish that price agreements reached outside the United States by NCC

19   with other co-conspirators were implemented and executed with respect to purchasers in the United

20   States. A reason Olita may have pursued price increases to customers in the United States was that

21   agreements reached in Japan by NCC and its co-conspirators intended to target customers in the United

22   States or the U.S. market generally. Defendants, including NCC and UCC, deny these factual

23   allegations, and the answer to the question of UCC’s implementation of the price-fixing agreements

24   reached in Japan is not apparent from the record. There are also conflicts in the evidence on these

25   issues. DPPs were entitled to inquire of Olita and obtain his eyewitness testimony about NCC’s

26   direction and control over UCC’s pricing of capacitors to U.S. customers and UCC’s implementation of

27   the price-fixing agreements reached in Japan by NCC with its co-conspirators. Ohta, who sent price

28   increase emails to Olita, also invoked the Fifth Amendment and refused to answer questions at his duly

30
       Master File No. 3:17-md-02801-JD
31     Case No. 3:14-cv-03264-JD                   5
            PROFFER OF EVIDENCE ISO FIFTH AMENDMENT DEPOSITION TESTIMONY OF ANTHONY OLITA
             Case 3:17-md-02801-JD Document 1237 Filed 03/10/20 Page 7 of 10



 1   noticed deposition, further foreclosing avenues of investigation. DPPs have been prejudiced by Olita’s

 2   refusal to substantively testify.

 3   6.       Olita’s testimony about his participation in Dell online auctions, and that he
              communicated with representatives of U.S. affiliates of co-conspirators to confirm and
 4            implement pricing agreements in the U.S. reached by NCC and its co-conspirators.

 5            a.     Q & A. Olita was questioned about his participation in Dell online auctions, as well as

 6   his communications and meetings with representatives of other capacitor manufacturers in the United

 7   States, but Olita refused to answer, invoking the Fifth Amendment. Ex. A (Olita Dep. at 40:22-41:4;

 8   42:2-43:2; 54:13-55:7; 55:12-56:12; 72:1-72:14; 72:16-72:23; 73:6-75:20).

 9            b.     Foundation. See material cited and summarized above that supports attributing Olita’s

10   statements to UCC. E.g., Ex. B at 2; Ex. C, Watlock Dep. at 19:3-19:17; 62:13-63:18; 67:21-67:23.

11            c.     Independent Evidence: An email thread dated in June 2003 shows that Olita

12   participated in Dell auctions on UCC’s behalf (Ex. K, TX 2849), and UCC’s corporate representative

13   also testified that Olita participated in Dell auctions. Ex. C, Watlock Dep. at 269:5-269:13. Emails also

14   reflect communications between Olita and Nichicon America’s President Russell Edwards about

15   pricing and other matters. An email thread dated June 29, 2010 includes an email authored by Olita in

16   which Olita states that he had met with Edwards at customer Jabil’s Global Supplier Conference the

17   week prior, and the email states among other things: “We both discussed our need for increasing prices

18   to the customers and he agreed… Now is the time to make some of our lost money back.” Ex. G (TX

19   2864; see also Ex. M (TX 2863). Also, on November 11, 2009, Edwards forwarded Olita an online

20   market trend article by email entitled “PURCHASING PRICE AND SUPPLY NEWS.” Ex. N (TX

21   2862). In the email, Edwards directed Olita’s attention to a sub-article entitled “Aluminum prices to

22   remain low in 2010,” and asked Olita to “Stop granting interviews with the press. We are trying to raise

23   prices.” Id. Edwards testified that this was an email he sent to Olita in the ordinary course of his job

24   duties at Nichicon America, but that he could not recall “talking about raising prices of capacitors” with

25   Olita around the time this email was sent. Ex. O, Edwards Dep. at 174:9-177:4. Olita also sent an email

26   on or about July 17, 2016, stating in part that Rubycon had issued a 30 percent price increase to Sony.

27   Ex. P (TX 2856).

28

30
          Master File No. 3:17-md-02801-JD
31        Case No. 3:14-cv-03264-JD                   6
               PROFFER OF EVIDENCE ISO FIFTH AMENDMENT DEPOSITION TESTIMONY OF ANTHONY OLITA
             Case 3:17-md-02801-JD Document 1237 Filed 03/10/20 Page 8 of 10



 1            d.     Substantial Need. One of the central issues in this case is the scope of UCC’s

 2   participation in the price-fixing conspiracy and its impact on prices paid by U.S. customers like Dell.

 3   As DPPs allege, the purpose and effect of the conspiracy was to raise capacitor prices to purchasers in

 4   the United States. Olita, who had a key sales role within UCC, was a direct participant in bilateral

 5   contacts with Edwards including as an author and recipient of collusive emails. DPPs are entitled to

 6   inquire whether Olita coordinated bids for the Dell auction or coordinated with other U.S. affiliates of

 7   co-conspirators such as Edwards to other customers. When questioned about this, including with

 8   respect to particular records of such communications, Olita invoked his Fifth Amendment rights and

 9   refused to answer the questions. DPPs were denied Olita’s eyewitness testimony and were thus

10   prejudiced by his Fifth Amendment invocations.

11   7.       Olita’s testimony concerning his contacts with Russell Edwards, a top executive of
              Nichicon America, about the raising, fixing and stabilizing of capacitor prices to
12            purchasers of capacitors in the United States.

13            a.     Q & A. Olita invoked the Fifth Amendment to questions about agreements and

14   understandings reached with Russell Edwards, President of Nichicon America, including agreements to

15   implement coordinated prices increases in furtherance of the conspiracy and questions about plans to

16   increase prices in a coordinated fashion. Ex. A (Olita Dep. At 73:6-75:20).

17            b.     Foundation. See material cited and summarized above that supports attributing Olita’s

18   statements to UCC. E.g., Ex. B at 2; Ex. C, Watlock Dep. at 19:3-19:17; 62:13-63:18; 67:21-67:23.

19            c.     Independent Evidence. See Exs. G, M, H (TX 2863, TX 2871, and TX 13951),

20   discussed above. Olita met in-person with Edwards at a supplier conference. Edwards was in

21   possession of a price increase letter authored by Kakizaki. In an email confirming the conversation,

22   Olita wrote to Ohta confirming that Edwards had agreed to send a similar price increase letter to

23   Nichicon America’s customers “immediately.” Ex. M (TX 2863).

24            d.     Substantial Need. One of the central issues in this case is whether UCC participated in

25   the price-fixing conspiracy alleged. DPPs allege the purpose and effect of which was to raise capacitor

26   prices to purchasers in the United States. One of the other central issues is whether UCC and other co-

27   conspirators participated in acts in furtherance of the conspiracy in the United States. Olita met with

28   Edwards in person, learned directly from Edwards that Edwards was in possession of Kakizaki’s price

30
          Master File No. 3:17-md-02801-JD
31        Case No. 3:14-cv-03264-JD                   7
               PROFFER OF EVIDENCE ISO FIFTH AMENDMENT DEPOSITION TESTIMONY OF ANTHONY OLITA
             Case 3:17-md-02801-JD Document 1237 Filed 03/10/20 Page 9 of 10



 1   increase letter, and relayed information back to Ohta he received firsthand from Edwards. Ohta, the

 2   recipient of that email, also invoked the Fifth Amendment and refused to answer questions at his duly

 3   noticed deposition. DPPs are entitled to pursue this inquiry and have been prejudiced by Olita’s refusal

 4   to provide substantive testimony regarding his firsthand knowledge of this issue by invoking the Fifth

 5   Amendment. DPPs need to know what transpired and his version of the events. The only way to obtain

 6   this information is through eyewitness testimony.

 7   8.       Olita’s testimony concerning a meeting he attended with other executives of NCC, UCC
              and ECC, and AVX, at which the two companies agreed not to compete with one another
 8            and to exchange information with each other in the future.

 9            a.     Q & A. Olita was questioned about a meeting between competitors on April 26, 2005,

10   between individuals from AVX, NCC, UCC, and ECC, including Olita’s statement (memorialized in

11   the minutes of the meeting) “How do we avoid competing with each other?” in addition to other details

12   of the meeting. Ex. A (Olita Dep. At 97:14-99:8).

13            b.     Foundation. See material cited and summarized above that supports attributing Olita’s

14   statements to UCC. E.g., Ex. B at 2; Ex. C, Watlock Dep. at 19:3-19:17; 62:13-63:18; 67:21-67:23.

15            c.     Independent Evidence. Olita attended the meeting along with other executives and

16   representatives of Chemi-Con (NCC, UCC, ECC) and AVX. TX 529.

17            d.     Substantial Need. One of the central issues in this case is whether UCC and AVX

18   participated in the price-fixing conspiracy, the purpose and effect of which was to raise capacitor prices

19   to purchasers in the United States and lessen or reduce competition. Olita had a key sales role in UCC

20   and was a direct participant in this meeting between AVX and Chemi-Con personnel. Olita’s statements

21   at the meeting were memorialized in the meeting minutes. DPPs are entitled to inquire as to Olita’s

22   statements and firsthand experience at the meeting. When questioned about this, including with respect

23   to particular records of such communications, Olita, who was a firsthand participant in the meeting,

24   invoked his Fifth Amendment rights and refused to answer the questions, denying DPPs Olita’s

25   eyewitness testimony. The only way for DPPs to obtain this information is through eyewitness

26   testimony and DPPs are prejudiced by Olita’s refusal to provide substantive testimony.

27

28

30
          Master File No. 3:17-md-02801-JD
31        Case No. 3:14-cv-03264-JD                   8
               PROFFER OF EVIDENCE ISO FIFTH AMENDMENT DEPOSITION TESTIMONY OF ANTHONY OLITA
          Case 3:17-md-02801-JD Document 1237 Filed 03/10/20 Page 10 of 10



 1   Dated: March 10, 2020                   JOSEPH SAVERI LAW FIRM, INC.

 2
                                             By:   /s/ Joseph R. Saveri
 3
                                                              Joseph R. Saveri
 4
                                             Joseph R. Saveri (State Bar No. 130064)
 5                                           Steven N. Williams (State Bar No. 175489)
                                             James G. Dallal (State Bar No. 277826)
 6                                           Anupama K. Reddy (State Bar No. 324873)
                                             Christopher K.L. Young (State Bar No. 318371)
 7                                           JOSEPH SAVERI LAW FIRM, INC.
                                             601 California Street, Suite 1000
 8                                           San Francisco, California 94108
                                             Telephone: (415) 500-6800
 9                                           Facsimile: (415) 395-9940

10                                           Lead Counsel for the Direct Purchaser Class
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

30
      Master File No. 3:17-md-02801-JD
31    Case No. 3:14-cv-03264-JD                   9
           PROFFER OF EVIDENCE ISO FIFTH AMENDMENT DEPOSITION TESTIMONY OF ANTHONY OLITA
